Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 1 of 26 Page ID
                                 #:2401




                   EXHIBIT A
            TO
    ALJIAN DECLARATION
 Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 2 of 26 Page ID
                                    Thursday, August 5, 2021 at 08:58:53 Paciﬁc Daylight Time
                                  #:2402

Subject: Re: Roe v. Puig - Plain0ﬀ responses to Defendant's RFPs.
Date: Thursday, July 1, 2021 at 6:42:30 PM Paciﬁc Daylight Time
From: John Manly
To:      Reed Aljian
CC:      Taylor Rayﬁeld, Caleb Mason, Shawn Burkley, Alan Jackson, Vince Finaldi, Courtney Dorner,
         Courtney Pendry, Hilda Crowley, Simon Kwak, Joshua D. Klein

talk to the hand.


       On Jul 1, 2021, at 9:32 PM, Reed Aljian <ra@dallp.com> wrote:



       Mr. Manly,

       I am compelled to respond to correct the record you are attempting to
       falsely manufacture. I never opined as to the abilities of a woman to be lead
       trial counsel in this or any other case. That is abundantly clear from my
       emails. I have merely acknowledged your explanation that you will be trial
       counsel. Man or woman - it makes no difference to the defense team. The law
       is the law. The facts are the facts.

       Now, if you are not lead trial counsel (as you appear to now contend) and Ms.
       Rayfield is, please make a clear and unequivocal statement to that effect now
       so that we have no further misunderstandings going forward and there is a
       clear record for the Court for all future proceedings.

       Sincerely,

       Reed Aljian
       Daily Aljian LLP
       949-861-2524


       From: John Manly <jmanly@manlystewart.com>
       Sent: Thursday, July 1, 2021 6:18 PM
       To: Reed Aljian <ra@dallp.com>
       Cc: Taylor Rayﬁeld <trayﬁeld@manlystewart.com>; Caleb Mason
       <cmason@werksmanjackson.com>; Shawn Burkley <dsburkley@werksmanjackson.com>; Alan
       Jackson <ajackson@werksmanjackson.com>; Vince Finaldi <vﬁnaldi@manlystewart.com>;
       Courtney Dorner <cd@dallp.com>; Courtney Pendry <cpendry@manlystewart.com>; Hilda
       Crowley <Hilda@dallp.com>; Simon Kwak <sk@dallp.com>; Joshua D. Klein <jklein@dallp.com>
       Subject: Re: Roe v. Puig - Plain0ﬀ responses to Defendant's RFPs.

       Counsel,

       My non-response to this correspondence and your future meanderings shall not be deemed an
       admission to their contents. Btw the fact you think a woman can’t be lead trial counsel in this case


                                                                                                              Page 1 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 3 of 26 Page ID
                                 #:2403

   speaks volumes about you & your conduct in this case.

   Have a fabulous night.

   John C Manly
   Manly Stewart & Finaldi




         On Jul 1, 2021, at 9:12 PM, Reed Aljian <ra@dallp.com> wrote:



         Mr. Manly,

         Again, please stop attacking me personally. It is very unbecoming
         as a member of our bar. Further, threatening me personally with
         "you will pay the price" is hypocritical and ironic given your prior
         emails to me about alleged (and non-existent to date) threats
         against your firm. It is also not something that is well taken or
         concerning. Proceed as you think you are legally justified and
         Defendant will do the same and seek the appropriate remedy.

         With that said, I appreciate your written representation that "i [sic]
         can’t wait to get this case to a jury," which is an apparent
         admission that you will be involved in the trial and Plaintiff's lead
         counsel. That is another representation that alleviates and
         contradicts Ms. Rayfield's representation about availability for
         depositions and her position as trial counsel. We will advise the
         Court accordingly in connection with our upcoming motion.

         Finally, I believe your statement "[h]ave a great night & enjoy your
         holiday" is not genuine and is meant to be sarcastic. However, to
         the extent it is genuine, thank you. You as well.

         Sincerely,

         Reed Aljian
         Daily Aljian LLP
         949-861-2524


         From: John Manly <jmanly@manlystewart.com>
         Sent: Thursday, July 1, 2021 5:44 PM
         To: Reed Aljian <ra@dallp.com>
         Cc: Taylor Rayﬁeld <trayﬁeld@manlystewart.com>; Caleb Mason
         <cmason@werksmanjackson.com>; Shawn Burkley
         <dsburkley@werksmanjackson.com>; Alan Jackson
         <ajackson@werksmanjackson.com>; Vince Finaldi <vﬁnaldi@manlystewart.com>;


                                                                                     Page 2 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 4 of 26 Page ID
                                 #:2404

        Courtney Dorner <cd@dallp.com>; Courtney Pendry
        <cpendry@manlystewart.com>; Hilda Crowley <Hilda@dallp.com>; Simon Kwak
        <sk@dallp.com>; Joshua D. Klein <jklein@dallp.com>
        Subject: Re: Roe v. Puig - Plain0ﬀ responses to Defendant's RFPs.

        Counsel,

        Consistently trying to publicly out a sexual assault vic0m in viola0on of a court order is
        bizarre & clearly tac0c to in0midate & harass. The fact you obviously enjoy it is really
        troubling. Try ou0ng her again and watch the response from our ﬁrm.

        The rest of your email is sophomoric nonsense that is not worth responding to. Clearly
        you now are on no0ce and if you publicly iden0fy our client you will pay the price.

        On a personal note i can’t wait to get this case to a jury. Have a great night & enjoy your
        holiday.

        JCM


               On Jul 1, 2021, at 8:32 PM, Reed Aljian <ra@dallp.com> wrote:



               Mr. Manly,

               Please kindly do not attack me personally. Calling me
               "perverse" is not appropriate and is a violation of the
               rules of professional conduct, among other things. I
               have asked you to curb your misconduct in the past,
               and I ask again. Please kindly discontinue.

               With that said, all I wrote in my email is that Ms. Rayfield
               is incorrect factually as to the content of the appendix
               and that I am not aware of any Order she contends
               exists. However, I invited her to correct my
               understanding as to the alleged Order and I invited her
               to send a proposed redacted appendix for
               consideration. I have been reasonable and cooperative.
               As to the alleged Order, I invite you to send it to a
               evidence that the names of companies are deemed
               confidential.

               Now, with that said, I appreciate your written admission
               on behalf of Plaintiff that you and your entire firm are
               participating in and actively involved in the prosecution
               of this case. That certainly alleviates and entirely
               contradicts the contention Ms. Rayfield relied upon
               regarding the depositions noticed in this case. We will
               advise the Court accordingly.


                                                                                                      Page 3 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 5 of 26 Page ID
                                 #:2405

             Finally, as to your threats - i.e., that your firm "will
             respond with all the tools the law allows for the damage
             to our client.. [and] If you doubt my resolve ask around
             about me & protecting my clients. You’re warned.
              Again." These threats are not well taken and they are
             not the least bit concerning. The law is the law. You are
             welcome to proceed as you deem fit and we will
             respond accordingly within the bounds of the law.
             However, if you wish to schedule a meet and confer,
             with a court reporter present to note every statement
             you wish to make, please kindly advise. I am happy to
             have that call at your convenience.

             Thank you,

             Reed Aljian
             Daily Aljian LLP
             949-861-2524


             From: John Manly <jmanly@manlystewart.com>
             Sent: Thursday, July 1, 2021 5:06 PM
             To: Reed Aljian <ra@dallp.com>
             Cc: Taylor Rayﬁeld <trayﬁeld@manlystewart.com>; Caleb Mason
             <cmason@werksmanjackson.com>; Shawn Burkley
             <dsburkley@werksmanjackson.com>; Alan Jackson
             <ajackson@werksmanjackson.com>; Vince Finaldi
             <vﬁnaldi@manlystewart.com>; Courtney Dorner <cd@dallp.com>;
             Courtney Pendry <cpendry@manlystewart.com>; Hilda Crowley
             <Hilda@dallp.com>; Simon Kwak <sk@dallp.com>; Joshua D. Klein
             <jklein@dallp.com>
             Subject: Re: Roe v. Puig - Plain0ﬀ responses to Defendant's RFPs.

             Counsel,

             Let me be clear if you disclose our clients iden0ty publicly you can count
             on a massive response by my ﬁrm.

             Strangely you appear to take perverse joy in trying to torture, shame & out
             your clients vic0m in order to punish her for daring to speak the truth.
             However the court made it clear her name is to be conﬁden0al. Apparently
             you don’t agree & intend to violate a Federal court order. Again please be
             aware if you disclose her iden0ty in a public ﬁling she & we will respond
             with all the tools the law allows for the damage to our client. If you doubt
             my resolve ask around about me & protec0ng my clients.

             You’re warned. Again.

             JCM




                                                                                            Page 4 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 6 of 26 Page ID
                                 #:2406

                  On Jul 1, 2021, at 7:29 PM, Reed Aljian <ra@dallp.com>
                  wrote:



                  Ms. Rayfield,

                  Plaintiff's identity is not disclosed in the
                  appendix. Further, I am not aware of any
                  order that prohibits disclosure of company
                  names. If there is one, please kindly advise.
                  However, I invite you to send an appendix
                  with proposed redactions in black and I will
                  consider your request.

                  All rights reserved.

                  Sincerely,

                  Reed Aljian
                  Daily Aljian LLP
                  949-861-2524


                  From: Taylor Rayﬁeld <trayﬁeld@manlystewart.com>
                  Sent: Thursday, July 1, 2021 4:18 PM
                  To: Reed Aljian <ra@dallp.com>
                  Cc: Michelle Friis <mfriis@manlystewart.com>; Caleb
                  Mason <cmason@werksmanjackson.com>; John Manly
                  <jmanly@manlystewart.com>; Shawn Burkley
                  <dsburkley@werksmanjackson.com>; Alan Jackson
                  <ajackson@werksmanjackson.com>; Vince Finaldi
                  <vﬁnaldi@manlystewart.com>; Courtney Dorner
                  <cd@dallp.com>; Courtney Pendry
                  <cpendry@manlystewart.com>; Hilda Crowley
                  <Hilda@dallp.com>; Simon Kwak <sk@dallp.com>;
                  Joshua D. Klein <jklein@dallp.com>
                  Subject: RE: Roe v. Puig - Plain0ﬀ responses to
                  Defendant's RFPs.

                  In the appendix that you have afached you did not
                  redact Plain0ﬀ’s company’s names. We ask that you
                  redact those, because those names will clearly disclose
                  the iden0ty of Jane Roe.

                  Taylor Rayfield
                  PARTNER
                  MANLY, STEWART & FINALDI
                  19100 Von Karman Avenue, Suite 800
                  Irvine, CA 92612
                  Phone: (949) 252-9990


                                                                            Page 5 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 7 of 26 Page ID
                                 #:2407

                  Fax: (949) 252-9991
                 -trayfield@manlystewart.com
                      ------- --------
                  <image002.png>

                  THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS PROTECTED BY
                  THE ATTORNEY-CLIENT AND/OR THE ATTORNEY-WORK PRODUCT PRIVILEGES.
                  IT IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL NAMED ABOVE AND
                  THE PRIVILEGES ARE NOT WAIVED BY VIRTUE OF THIS HAVING BEEN SENT BY
                  E-MAIL. IF THE PERSON ACTUALLY RECEIVING THIS E-MAIL OR ANY OTHER
                  READER OF THE E-MAIL IS NOT THE NAMED RECIPIENT, OR THE EMPLOYEE OR
                  AGENT RESPONSIBLE TO DELIVER IT TO THE NAMED RECIPIENT, ANY USE,
                  DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS
                  STRICTLY PROHIBITED.


                  From: Reed Aljian <ra@dallp.com>
                  Sent: Friday, June 25, 2021 2:53 PM
                  To: Taylor Rayﬁeld <trayﬁeld@manlystewart.com>
                  Cc: Michelle Friis <mfriis@manlystewart.com>; Caleb
                  Mason <cmason@werksmanjackson.com>; John Manly
                  <jmanly@manlystewart.com>; Shawn Burkley
                  <dsburkley@werksmanjackson.com>; Morgan Stewart
                  <mstewart@manlystewart.com>; Alan Jackson
                  <ajackson@werksmanjackson.com>; Vince Finaldi
                  <vﬁnaldi@manlystewart.com>; Courtney Dorner
                  <cd@dallp.com>; Courtney Pendry
                  <cpendry@manlystewart.com>; Hilda Crowley
                  <Hilda@dallp.com>; Simon Kwak <sk@dallp.com>;
                  Joshua D. Klein <jklein@dallp.com>
                  Subject: Re: Roe v. Puig - Plain0ﬀ responses to
                  Defendant's RFPs.

                  Ms. Rayfield,

                  Attached is a revised Exhibit A to my declaration,
                  with additional redactions. Please kindly replace
                  the initial version with this version for purposes
                  of your analysis and for the filing.

                  Sincerely,

                  Reed Aljian
                  Daily Aljian LLP
                  949-861-2524




                                                                                        Page 6 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 8 of 26 Page ID
                                 #:2408

                  From: Reed Aljian <ra@dallp.com>
                  Sent: Friday, June 25, 2021 12:12 PM
                  To: Taylor Rayﬁeld <trayﬁeld@manlystewart.com>
                                       -- ---- ---- --------
                  Cc: Michelle Friis <mfriis@manlystewart.com>;
                                      - - - - ---- - - - - - - - - Caleb
                  Mason <cmason@werksmanjackson.com>; John Manly
                  <jmanly@manlystewart.com>; Shawn Burkley
                  <dsburkley@werksmanjackson.com>; Morgan Stewart
                  <mstewart@manlystewart.com>; Alan Jackson
                  <ajackson@werksmanjackson.com>; Vince Finaldi
                  <vﬁnaldi@manlystewart.com>; Courtney Dorner
                  <cd@dallp.com>; Courtney Pendry
                  <cpendry@manlystewart.com>;
                   ----- ----------- Hilda Crowley
                  <Hilda@dallp.com>
                  Subject: Re: Roe v. Puig - Plain0ﬀ responses to
                  Defendant's RFPs.

                  Ms. Rayfield,

                  See attached file with pdf copies of
                  Defendant’s Motion to Compel re Document
                  Requests, Set One, my declaration, exhibits,
                  and the notice of motion. The Stipulation
                  identifies the two locations for Plaintiff’s
                  position statements. Please send me those in
                  Word format no later than Friday, July 2, 2021.
                  We will then insert them into the brief in the
                  proper locations.

                  Sincerely,

                  Reed Aljian

                  From: Reed Aljian <ra@dallp.com>
                  Date: Friday, June 11, 2021 at 5:51 PM
                  To: Taylor Rayﬁeld <trayﬁeld@manlystewart.com>
                                      -- ---- ---- --------
                  Cc: Caleb Mason <cmason@werksmanjackson.com>,
                  Alan Jackson <ajackson@werksmanjackson.com>,
                  Shawn Burkley <dsburkley@werksmanjackson.com>,
                  Courtney Dorner <cd@dallp.com>, Courtney Pendry
                  <cpendry@manlystewart.com>,
                   ------ ------------- Michelle Friis




                                                                           Page 7 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 9 of 26 Page ID
                                           #:2409
                   <cpendry@manlystewart.com>, Michelle Friis
                   <mfriis@manlystewart.com>
                    ---- ---- --------
                   Subject: Re: Roe v. Puig - Plain0ﬀ responses to
                   Defendant's RFPs.
                   Ms. Rayfield:
                      1. You state you will not withdraw the general
                         objections, contending: "it is not
                         necessary... [because] [w]e...we specified
                         which specific objection was being
                         asserted for each request." That is not an
                         accurate statement. Each response states:
                         "Responding Party incorporates each of
                         the General Objections..." We maintain the
                         request to withdraw the general objections
                         so that we have a clear understanding of
                         the basis for withholding records.
                      2. You explained you will supplement your
                         responses to requests 6-7. You do not
                         explain how or when. Today, during our
                         call, you explained you would supplement
                         them "sometime next week, hopefully
                         before Friday." I asked if we could agree to
                         Thursday. You said you would not agree to
                         make any representations about when
                         precisely they would be served. I asked
                         you to explain how they would be
                         supplemented. You would not tell me.
                         Please kindly provide a date certain. Also,
                         please produce all communications
                         between you or your two firms and the
                         media regarding Defendant or represent
                         and verify that no such communications
                         exist.
                      3. Before our first call, you wrote: "Plaintiff’s
                         [f]inancial information [has] absolutely
                         nothing to do with this litigation. Plaintiff is
                         not making a claim of loss of earnings or
                         earning capacity." During our first call, I
                         explained your statement was not accurate
                         and I identified the specific paragraphs in
                         the complaint seeking those damages. You
                         then agreed to formally withdraw the




                                                                          Page 8 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 10 of 26 Page ID
                                           #:2410
                        then agreed to formally withdraw the
                        request for that relief, presumably to
                        contend that her income is not at issue. It
                        appears that you have rescinded that
                        agreement, contending that: "Plaintiff made
                        it clear in her rule 26 disclosure that she
                        would be seeking emotional distress
                        damages...." That does not address or
                        resolve the issue. The complaint still seeks
                        recovery of loss of earnings and earning
                        capacity and the disclosures do not
                        disavow that claim for relief. Please kindly
                        advise whether you wish to alter your
                        position and will agree to the proposed
                        stipulation waiving these damages. Or,
                        please withdraw the objections, agree to
                        comply, and provide all responsive
                        employment and income records.
                     4. Regarding my concerns regarding
                        Plaintiff's statements of compliance, you
                        state: "I will attempt so other way of saying
                        this more clearly in my responses." I do not
                        understand what that means. Perhaps
                        there is a typo. Please clarify.
                     5. Regarding communications about
                        Defendant, you state: "You served a very
                        broad request asking for all
                        communications no matter who they are
                        with and no matter about what topic. That
                        is overbroad and invades the right to
                        privacy. If you would like to narrowly tailor
                        that request to only communications about
                        Mr. Puig, her interactions with him and any
                        resulting damage then I will search to see if
                        any exist." We are entitled to any
                        communications she (or you) had with any
                        third party about my client - they are
                        relevant, are not privileged, and are
                        discoverable. The claims of privacy cannot
                        be supported based upon her allegations in
                        her complaint. It appears that you are
                        willing to produce some documents, but it
                        is unclear what exactly. Regardless,




                                                                          Page 9 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 11 of 26 Page ID
                                           #:2411
                          is unclear what exactly. Regardless,
                          anything mentioning Defendant, directly or
                          indirectly, must be produced.
                    Please respond to my questions herein in a
                    response email. Further, I encourage you to
                    consider this email and my prior email when
                    supplementing Plaintiff's discovery responses so
                    that we can resolve Defendant's concerns
                    informally. If you have any proposed
                    compromises, please advise.

                  Sincerely,

                  Reed Aljian
                  Daily Aljian LLP
                  949-861-2524


                  From: Taylor Rayﬁeld <trayﬁeld@manlystewart.com>
                                          -- ---- ---- --------
                  Sent: Wednesday, June 9, 2021 3:25 PM
                  To: Reed Aljian <ra@dallp.com>
                  Cc: Caleb Mason <cmason@werksmanjackson.com>;
                  Alan Jackson <ajackson@werksmanjackson.com>;
                  Shawn Burkley <dsburkley@werksmanjackson.com>;
                  Courtney Dorner <cd@dallp.com>; Courtney Pendry
                  <cpendry@manlystewart.com>; Michelle Friis
                   ----------------
                  <mfriis@manlystewart.com>
                   ---- ---- --------
                  Subject: RE: Roe v. Puig - Plain0ﬀ responses to
                  Defendant's RFPs.

                  I have provided responses below in red. With regards to
                  the issues that have already been responded to in
                  wri0ng and over the phone mul0ple 0mes now I did not
                  go through reitera0ng everything again.

                  Taylor Rayfield
                  PARTNER
                  MANLY, STEWART & FINALDI
                  19100 Von Karman Avenue, Suite 800
                  Irvine, CA 92612
                  Phone: (949) 252-9990
                  Fax: (949) 252-9991
                  trayfield@manlystewart.com

                  <image003.png>

                  THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS PROTECTED BY
                  THE ATTORNEY-CLIENT AND/OR THE ATTORNEY-WORK PRODUCT PRIVILEGES.
                  IT IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL NAMED ABOVE AND
                  THE PRIVILEGES ARE NOT WAIVED BY VIRTUE OF THIS HAVING BEEN SENT BY
                  E-MAIL. IF THE PERSON ACTUALLY RECEIVING THIS E-MAIL OR ANY OTHER
                  READER OF THE E-MAIL IS NOT THE NAMED RECIPIENT, OR THE EMPLOYEE OR
                  AGENT RESPONSIBLE TO DELIVER IT TO THE NAMED RECIPIENT, ANY USE,
                  DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS
                  STRICTLY PROHIBITED.


                  From: Reed Aljian <ra@dallp.com>
                                                                                        Page 10 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 12 of 26 Page ID
                                 #:2412

                  From: Reed Aljian <ra@dallp.com>
                  Sent: Tuesday, June 8, 2021 5:40 PM
                  To: Taylor Rayﬁeld <trayﬁeld@manlystewart.com>
                                      -- ---- ---- - - - - - - - -
                  Cc: Caleb Mason <cmason@werksmanjackson.com>;
                  Alan Jackson <ajackson@werksmanjackson.com>;
                  Shawn Burkley <dsburkley@werksmanjackson.com>;
                  Courtney Dorner <cd@dallp.com>
                  Subject: Fw: Roe v. Puig - Plain0ﬀ responses to
                  Defendant's RFPs.

                  Ms. Rayfield,

                  First, as I have previously requested, please
                  include Alan Jackson on all communications.

                  Second, I write regarding our call yesterday
                  morning with respect to our meet and confer
                  efforts regarding Plaintiff responses to
                  Defendant's Document Requests, Set One:
                     1. General Issues:
                            a. General Objections. The responses
                               include general objections. They are
                               not proper. I asked whether Plaintiff
                               would provide amended responses,
                               formally withdrawing the general
                               objections and all references to them.
                               You said you would think about and
                               requested legal authority. Here is the
                               authority you requested. Infanzon v.
                               Allstate Insurance Company (C.D.
                               Cal. 2020) 335 F.R.D. 305, 311
                               ("Plaintiff used prohibited general
                               objections to all the requests and
                               recited boilerplate objections to each
                               of the individual requests.") Please
                               amend and withdraw. I have
                               reviewed the case and it is not
                               necessary for us to withdraw the
                               general objections at the beginning.
                               We complied with Rule 34 and we
                               specified which specific objection
                               was being asserted for each request.




                                                                         Page 11 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 13 of 26 Page ID
                                 #:2413

                         b. Objections Re PCC When In
                            Attorney's Possession. In your email
                            below, you state "[i]t was made clear
                            [to Defense counsel] that the Plaintiff
                            does not have possession, custody
                            or control over her attorney’s
                            communications with others and that
                            Plaintiff does not have any
                            documents of her own because they
                            never existed. As such there is
                            nothing else to supplement." This is
                            in reference to RFPs 6-7, but
                            theoretically could relate to most of
                            the responses. As a matter of law,
                            the premise of your position is
                            without merit. You requested
                            authority. Here is the authority you
                            requested. In re Cathode Ray Tube
                            (CRT) Antitrust Litigation (N.D. Cal.,
                            Nov. 14, 2014, No. 1917) 2014 WL
                            12647879, at *2 ("Documents in the
                            possession of a party's counsel are
                            deemed within that party's
                            possession, custody or control within
                            the meaning of FRCP 34.) Please
                            amend accordingly. I will
                            supplement RFP 6 and 7.
                         c. Internet versus texts. You stated that
                            text messages are not
                            communications over the internet
                            and, therefore, would not be
                            responsive to RFP 19. This is a
                            peculiar argument. Therefore, I want
                            to be sure that is Plaintiff's position.
                            Please kindly advise. Yes you asked
                            for internet or social medical
                            communications. Where you wanted
                            text messages you made that clear in
                            your earlier requests.
                         d. Damages Waiver. Your email below
                            states "Plaintiff’s Financial
                            information [has] absolutely nothing




                                                                         Page 12 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 14 of 26 Page ID
                                 #:2414

                            to do with this litigation. Plaintiff is
                            not making a claim of loss of
                            earnings or earning capacity." This is
                            a false statement as to the nature of
                            the damages requested. Paragraphs
                            3-4 of the Prayer in Plaintiff's
                            Operative Complaint seeks entry of
                            judgment for Plaintiff and against
                            Defendant for, among other things,
                            "loss of earning capacity... [and] ...
                            loss of future earnings." You
                            explained that Plaintiff would formally
                            withdraw that requested relief.
                            Defendant requests that the parties
                            enter a stipulation and proposed
                            order formally withdrawing these
                            claims damages. Please confirm your
                            agreement and we will prepare the
                            draft. Plaintiff made it clear in her
                            rule 26 disclosure that she would be
                            seeking emotional distress damages,
                            she already made that formal
                            statement.
                         e. Compliance with FRCP 34. The
                            response must either state that
                            inspection and related activities will
                            be permitted as requested or state
                            with specificity the grounds for
                            objecting to the request, including the
                            reasons. FRCP 34. In other words, it
                            must state whether there will be
                            compliance or not and, if so, why not.
                            We contend Plaintiff's responses do
                            not satisfy the FRCP because it is
                            unclear whether responsive
                            documents exist and are being
                            withheld. We request a statement of
                            compliance or non-compliance, and a
                            list of the documents being withheld,
                            if any, unless not identifying those
                            documents is otherwise permitted or
                            required to preserve some right




                                                                         Page 13 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 15 of 26 Page ID
                                 #:2415

                             under the law. If so, please kindly
                             advise. I still don’t understand what
                             else it is that you want as we have
                             stated whether documents exist or
                             not and then identified the documents
                             that existed. I will attempt so other
                             way of saying this more clearly in my
                             responses. I have complied with
                             FRCP 34 as I specifically stated the
                             objections and then specifically
                             identified the documents.
                          f. Comms About Defendant. You
                             agreed to produce communications
                             with Plaintiff. However, in your
                             responses, you did not agree to
                             produce documents and
                             communications about Plaintiff or
                             communications with any other
                             parties during the specific periods
                             requested about Defendant. During
                             our call, you agreed to search for any
                             communications in Plaintiff's PCC
                             that relates to or refers to Defendant,
                             directly or indirectly (i.e., documents
                             and communications about
                             Defendant, whether by you or your
                             client, not including privileged
                             communications between you and
                             your client). We have an impasse
                             regarding the other communications,
                             including any record of how many
                             communications she had during any
                             particular time, which we consider
                             directly relevant given her
                             accusations, thereby overcoming any
                             privacy concern. I’m not sure what
                             you are asking me to do here. You
                             served a very broad request asking
                             for all communications no matter who
                             they are with and no matter about
                             what topic. That is overbroad and
                             invades the right to privacy. If you




                                                                         Page 14 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 16 of 26 Page ID
                                 #:2416

                               would like to narrowly tailor that
                               request to only communications
                               about Mr. Puig, her interactions with
                               him and any resulting damage then I
                               will search to see if any exist.
                     2. Next Steps. I believe you said you would
                        consider the authority provided and
                        whether Plaintiff would serve amended or
                        supplemental responses to accomplish the
                        following: (a) withdraw the general
                        objections, (b) withdraw objections that do
                        not apply (for example, an objection based
                        upon privacy where you contend no
                        responsive documents exist - therefore, the
                        objection was asserted with no legal or
                        factual merit), (c) provide a clear statement
                        of compliance or inability to comply, (d)
                        produce the records that have been
                        withheld improperly (if any), and (e)
                        provide a privilege log for anything withheld
                        based upon privilege (except for
                        communications between plaintiff's
                        attorneys and plaintiff, assuming no any
                        third parties were involved). Also, I believe
                        you were going to perform the search for
                        your communications that, as I believe we
                        have established, are deemed in your
                        client's PCC.
                     3. ------
                        RFPs By---- Request;  Defendant's Request
                                        ---- ------------          To
                                                                -----
                        Avoid Motion. Note that I have provided a
                        basic description of the request for
                        purposes of this meet and confer email
                        only. Please rely upon the exact request for
                        appropriate analysis.
                            a. RFP 1 (relied upon for allegations in
                               complaint) - Please withdraw general
                               objections and reference to same,
                               withdraw privacy objection if no
                               records subject to privacy actually
                               exist, and provide statement of
                               compliance or inability to comply,
                               observing authority under In re




                                                                         Page 15 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 17 of 26 Page ID
                                 #:2417

                            Cathode Ray Tube (CRT) Antitrust
                            Litigation.
                         b. RFP 2 (regarding allegations in
                            complaint) - Please withdraw general
                            objections and reference to same,
                            withdraw privacy objection if no
                            records subject to privacy actually
                            exist, and provide statement of
                            compliance or inability to comply,
                            observing authority under In re
                            Cathode Ray Tube (CRT) Antitrust
                            Litigation. In addition, a rule
                            compliant response will advise
                            whether there is a category of
                            records that cannot be produced
                            because they do not exist (which is
                            the content of your response to No
                            1). Based upon a review of the
                            records produced, it appears Plaintiff
                            cannot comply, in part, because she
                            does not have certain of those
                            responsive document, including
                            communications between the parties
                            (likely because they were deleted).
                            When amending, please verify that
                            she is unable to comply if there are
                            records that were destroyed or no
                            longer exist. Please be advised that
                            this relates to any other RFP where
                            the response would be appropriate.
                         c. RFP 3 (regarding Defendant and
                            DOES) - Please withdraw general
                            objections and reference to same,
                            withdraw privacy objection if no
                            records subject to privacy actually
                            exist, and provide statement of
                            compliance or inability to comply,
                            observing authority under In re
                            Cathode Ray Tube (CRT) Antitrust
                            Litigation.
                         d. RFP 4 (regarding plans to attend
                            game) - Please withdraw general
                            objections and reference to same,
                            withdraw privacy objection if no
                            records subject to privacy actually
                            exist, and provide statement of
                            compliance or inability to comply,
                            observing authority under In re
                            Cathode Ray Tube (CRT) Antitrust
                            Litigation.


                                                                         Page 16 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 18 of 26 Page ID
                                 #:2418

                         e. RFP 5 (regarding attendance at
                            game) - Please withdraw general
                            objections and reference to same,
                            withdraw privacy objection if no
                            records subject to privacy actually
                            exist, withdraw burden and breadth
                            objection for same reason, and
                            provide statement of compliance or
                            inability to comply, observing
                            authority under In re Cathode Ray
                            Tube (CRT) Antitrust Litigation.

                          f. RFP 6 (regarding statements with
                            media) - Please withdraw general
                            objections and reference to same,
                            withdraw privacy objection if no
                            records subject to privacy actually
                            exist, and provide statement of
                            compliance or inability to comply,
                            observing authority under In re
                            Cathode Ray Tube (CRT) Antitrust
                            Litigation. During our call, I asked
                            whether any such communications
                            existed. Your response was "I do not
                            know" and "I do not have access to
                            records at my old firm." Therefore, I
                            ask that you confirm in writing you
                            will search your communications at
                            your firm and will contact your prior
                            firm so that any responsive
                            documents are identified and
                            produced.

                         g. RFP 7 (regarding communications
                            with media) - Same as No. 6.
                         h. RFP 8 - (regarding communications
                             with third parties regarding claims,
                             including security and police) - Same
                             as No. 6.
                          i. RFP 9-10 (regarding experts) - As
                             you have a continuing obligation to
                             supplement, we defer these requests




                                                                         Page 17 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 19 of 26 Page ID
                                 #:2419

                             regarding experts at this time, with a
                             reservation of rights to seek them at
                             a later date.
                          j. RFP 11 (communications and
                             telephone records during limited time
                             periods) - Please withdraw general
                             objections and reference to same,
                             withdraw relevance objection (her
                             communications during this time
                             period are clearly relevant to her
                             claims), and provide statement of
                             compliance or inability to comply. If
                             documents are being withheld,
                             please identify with specificity the
                             records that exist and that Plaintiff
                             does not agree to produce and, if so,
                             why.

                         k. RFP 12 (credit card records during
                             limited periods) - The requested
                             information is very relevant and
                             discoverable to allow Defendant to
                             reconstruct Plaintiff's activities in the
                             week that followed the alleged
                             incident. Defendant is entitled to
                             present those historical facts to the
                             trier of fact in defense of her
                             allegations. Defendant is also entitled
                             to use that information to refresh
                             Plaintiff's recollection at her
                             deposition of what she did
                             immediately after the alleged
                             incident. Therefore, please withdraw
                             the objections and provide a
                             compliant response.
                          l. RFP 13 (regarding activities during
                             week after alleged incident) - Please
                             withdraw general objections and
                             reference to same, withdraw privacy
                             objection if no records subject to
                             privacy actually exist, withdraw vague
                             and ambiguous objection, withdraw




                                                                         Page 18 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 20 of 26 Page ID
                                 #:2420

                               relevance objection, and provide
                               statement of compliance or inability
                               to comply, observing authority
                               under In re Cathode Ray Tube (CRT)
                               Antitrust Litigation.
                         m.    RFP 14 (regarding residence) -
                               Defendant withdraws this request
                               subject to a verified statement under
                               penalty of perjury regarding the
                               County of residence.
                         n.    RFP 15 (regarding damages claimed)
                               - Please withdraw general objections
                               and reference to same and provide
                               statement of compliance without the
                               limitation provided in the current
                               response.
                         o.    RFP 16 (regarding pre-existing
                               medical issues) - Please withdraw
                               general objections and reference to
                               same, withdraw privacy objections
                               (privacy is waived for purposes of this
                               litigation based upon nature of
                               claims), withdraw relevance objection
                               (it is relevant as she has placed her
                               medical history at issue) and provide
                               statement of compliance or inability
                               to comply without the limitation
                               provided in the response.
                         p.    RFP 17 (regarding names of medical
                               providers in last 7 years) - Same as
                               16.
                         q.    RFP 18 (regarding damages claimed)
                               - Same as 16.
                          r.   RFP 19 (regarding internet and social
                               media communications) - Please
                               withdraw general objections and
                               reference to same and all specific
                               objections. None of these are
                               privileged or subject to right of
                               privacy given nature of request and
                               claims at issue. Further, please
                               provide statement of compliance or




                                                                         Page 19 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 21 of 26 Page ID
                                 #:2421

                            inability to comply without the
                            limitation provided in the response.
                            Please also provide a response
                            regarding my question as to the
                            internet versus text messaging.
                            Finally, Plaintiff is required to produce
                            not only her communications, but
                            those of her attorneys, as previously
                            explained.
                         s. RFP 20 (expenses incurred regarding
                            alleged damages) - Same as 18.
                         t. RFP 21-23 (insurance policy and
                            claims information) - Please withdraw
                            general objections and reference to
                            same, withdraw privacy objections
                            (privacy is waived for purposes of this
                            litigation based upon nature of
                            claims), withdraw relevance objection
                            (it is relevant as she has placed her
                            medical history at issue), withdraw
                            scope objection (for same reason)
                            and provide statement of compliance
                            or inability to comply without the
                            limitation provided in the response.
                            Be sure to produce all medical
                            expenses.
                         u. RFP 24 (Plaintiff's resume) - Subject
                            to a formal waiver of loss wages and
                            lost earnings, and Plaintiff's
                            representation she does not have
                            one, Defendant will defer this issue at
                            this time with a full reservation of
                            rights.

                         v. RFP 25 (employment information) -
                           The information is relevant to
                           Plaintiff's bias and motivations in this
                           case. Rather than report the event to
                           security, to police, etc., she chose to
                           send a demand to Defendant seeking
                           money to keep quiet. Therefore,
                           please withdraw the objections and




                                                                         Page 20 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 22 of 26 Page ID
                                 #:2422

                               provide a compliant response.
                           w. RFP 26 (wage information) - Same
                              as 25.
                      4. Responsive Documents. Upon
                         amendment, please further produce all
                         responsive documents.
                  Please kindly respond in writing on or before
                  Friday, June 11, 2021. Obviously, my hope is
                  that we can come to an agreement on all alleged
                  deficiencies. However, at a minimum, I hope you
                  will agree to at least a portion of these requests
                  so that we can narrow the issues that must be
                  presented to the Court.


                  Sincerely,

                  Reed Aljian



                  From: Taylor Rayﬁeld <trayﬁeld@manlystewart.com>
                                          -- ---- ---- --------
                  Sent: Monday, June 7, 2021 9:13 AM
                  To: Reed Aljian <ra@dallp.com>
                  Cc: Caleb Mason <cmason@werksmanjackson.com>;
                  Courtney Dorner <cd@dallp.com>; Hilda Crowley
                  <Hilda@dallp.com>; Shawn Burkley
                  <dsburkley@werksmanjackson.com>
                  Subject: RE: Roe v. Puig - Plain0ﬀ responses to
                  Defendant's RFPs.

                  On April 27th at 4:45pm I was sent the meet and confer
                  lefer when we had a meet and confer phone call
                  scheduled April 28th at 11am. Mr. Mason, Ms. Pendry
                  and I par0cipated in that meet and confer call. Now you
                  have joined in the case and have requested a second
                  meet and confer call. Therefore let this email serve as
                  my wrifen response to the original lefer and what was
                  discussed during the April 28th phone call.

                  First, there were mul0ple references in the lefer as well
                  as on the phone about Plain0ﬀ’s pre-li0ga0on demand
                  that was made. Please note that the demand was made
                  under the media0on privilege and as such is conﬁden0al
                  informa0on, and shall not be disclosed to anyone.
                  Therefore if you plan on afaching that lefer to any
                  brieﬁng that is ﬁled with the Court that is not to be
                  disclosed.

                  To afempt to make this easier I have addressed each
                  RFP individually:

                                                                              Page 21 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 23 of 26 Page ID
                                 #:2423
                  RFP individually:
                  RFP 1/8/24: we stated that responding party does not
                  have any documents responsive to this request in her
                  possession custody or control because such documents
                  never existed. We fully complied and answered the
                  ques0on.

                  RFP 2/3/15: We speciﬁcally iden0ﬁed documents that
                  were responsive to this request and produced most of
                  them. The only documents iden0ﬁed that were not
                  produced were documents that we were s0ll wai0ng to
                  obtain. I had every inten0on of producing them but
                  seeing as how there is con0nually argument over
                  conﬁden0ality I do not feel comfortable producing these
                  medical records un0l we have a conﬁden0ality order in
                  place. I had gone back and forth with Mr. Puig’s counsel
                  over a protec0ve order which seems like they stopped
                  working on when they decided to withdraw as counsel.
                  There is nothing that was withheld from the response
                  and as such nothing to supplement.

                  RFP 4/5/19/21/23: We iden0ﬁed the responsive
                  documents and produced them. There is nothing else to
                  supplement.

                  RFP 6/7: It was made clear that the Plain0ﬀ does not
                  have possession, custody or control over her aforney’s
                  communica0ons with others and that Plain0ﬀ does not
                  have any documents of her own because they never
                  existed. As such there is nothing else to supplement.

                  RFP 9/10: We stated our objec0ons regarding work
                  product and premature disclosure of experts. Un0l we
                  designate experts then they are consultants and as such
                  none of their informa0on is discoverable and everything
                  I’ve done is work product.

                  RFP 11: This is an overbroad request and invades her
                  right to privacy. It asks for all messages on certain days.
                  Her tex0ng someone about what she is purchasing from
                  the grocery store, what 0me she is going to work out, if
                  she was buying a new puppy (all made up examples)
                  would have no relevance to this current ac0on. She




                                                                                Page 22 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 24 of 26 Page ID
                                 #:2424
                  would have no relevance to this current ac0on. She
                  produced all of her communica0ons with Mr. Puig. The
                  request is way overbroad and is reques0ng her private
                  messages with other people that have no connec0on or
                  relevance to the li0ga0on.

                  RFP 12/25/26: Plain0ﬀ’s Financial informa0on have
                  absolutely nothing to do with this li0ga0on. Plain0ﬀ is
                  not making a claim of loss of earnings or earning
                  capacity. Based on the arguments made in the lefer and
                  on the meet and confer call then every single plain0ﬀ in
                  every single personal injury lawsuit would be required to
                  turn over all of their ﬁnancial informa0on since a civil
                  lawsuit is for money, and according to your argument
                  the only reason people would seek money is because
                  they are trying to extort the defendant and they are
                  poor. This is clearly not the law.

                  RFP 13: Plain0ﬀ’s ac0vi0es on those days, other than
                  the ac0vity at or around the 0me of the assault are
                  irrelevant to the li0ga0on.

                  RFP 14: Plain0ﬀ’s residence has nothing to do with this
                  li0ga0on. Where she lived has no relevance to any cause
                  of ac0on or aﬃrma0ve defense.

                  RFP 16: Plain0ﬀ made it clear that she did not have any
                  mental health condi0ons prior to October 31, 2018 and
                  therefore there are no medical records. Plain0ﬀ’s other
                  medical history is not put at issue by the ﬁling of this
                  complaint and as such is not relevant to this li0ga0on
                  and are protected by her rights to privacy.

                  RFP 17: Plain0ﬀ provided the names for the medical
                  professionals that relate to the li0ga0on. Plain0ﬀ’s
                  other medical history is not put at issue by the ﬁling of
                  this complaint and as such is not relevant to this
                  li0ga0on and are protected by her rights to privacy.

                  RFP 18/20: We iden0ﬁed the responsive documents and
                  some were produced and the only reason why some
                  were not was because we had not received those
                  records yet.




                                                                              Page 23 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 25 of 26 Page ID
                                 #:2425
                  records yet.

                  RFP 22: We have produced and are working on
                  producing the medical billing for the doctors iden0ﬁed.
                  We will make sure that the billing iden0ﬁes the Howell
                  adjusted numbers.


                  Taylor Rayfield
                  PARTNER
                  MANLY, STEWART & FINALDI
                  19100 Von Karman Avenue, Suite 800
                  Irvine, CA 92612
                  Phone: (949) 252-9990
                  Fax: (949) 252-9991
                  trayfield@manlystewart.com

                  <image003.png>

                  THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS PROTECTED BY
                  THE ATTORNEY-CLIENT AND/OR THE ATTORNEY-WORK PRODUCT PRIVILEGES.
                  IT IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL NAMED ABOVE AND
                  THE PRIVILEGES ARE NOT WAIVED BY VIRTUE OF THIS HAVING BEEN SENT BY
                  E-MAIL. IF THE PERSON ACTUALLY RECEIVING THIS E-MAIL OR ANY OTHER
                  READER OF THE E-MAIL IS NOT THE NAMED RECIPIENT, OR THE EMPLOYEE OR
                  AGENT RESPONSIBLE TO DELIVER IT TO THE NAMED RECIPIENT, ANY USE,
                  DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS
                  STRICTLY PROHIBITED.


                  From: Reed Aljian <ra@dallp.com>
                  Sent: Wednesday, June 2, 2021 9:18 AM
                  To: Taylor Rayﬁeld <trayﬁeld@manlystewart.com>
                                      -- ---- ---- --------
                  Cc: Caleb Mason <cmason@werksmanjackson.com>;
                  Courtney Dorner <cd@dallp.com>; Hilda Crowley
                  <Hilda@dallp.com>; Shawn Burkley
                  <dsburkley@werksmanjackson.com>
                  Subject: Roe v. Puig - Plain0ﬀ responses to Defendant's
                  RFPs.

                  Ms. Rayfield,

                  I write to follow up regarding the attached letter
                  and the parties' prior telephonic meet and confer
                  regarding the discovery at issue in the letter. I
                  will be involved in the drafting of the related
                  filings. I have read the correspondence. Given




                                                                                        Page 24 of 22
Case 2:20-cv-11064-FMO-MRW Document 117-8 Filed 08/05/21 Page 26 of 26 Page ID
                                           #:2426
                    filings. I have read the correspondence. Given
                    the nature of the dispute, I'd like to schedule a
                    second telephonic discussion with you and/or
                    another member of your team in hopes of
                    resolving these relatively clear and
                    straightforward issues.

                  Please kindly advise whether you are agreeable
                  to another call for these purposes? If so, please
                  advise if today or tomorrow works with your
                  schedule. My goal is to at least reduce the
                  number of disputes that must be presented to
                  the Court.

                  Additionally, I do not have a written response to
                  the attached letter. If one exists, I would
                  appreciate you sending a copy. If one does not,
                  can you kindly confirm that for me. Finally, if you
                  do not wish to speak, please kindly advise so
                  that we can proceed accordingly.

                  Sincerely,

                  Reed Aljian
                  Daily Aljian LLP
                  949-861-2524




                                                                         Page 25 of 22
